Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in independent claims 1, 9 and 13. More specifically, the prior art fails to teach a maintenance assembly, method or template comprising a foundational body, a wheel engagement section and a datum section that is configured to measure a distance on a wheel assembly of an amusement ride vehicle, as variously recited in the claims. 
The most relevant reference is Schwarzkopf (US 5,119,734), which teaches a wheel assembly with adjustable wheel sets capable of engaging a circular rail (abstract) (Fig. 1). However, Schwarzkopf does not teach a maintenance assembly, method or template comprising a foundational body, a wheel engagement section and a datum section. I.e., while Schwarzkopf teaches adjustment of the wheel sets, Schwarzkopf fails to teach a device or method for measuring distances on the wheel set, in order to perform the adjustment with accuracy. Other relevant amusement ride wheel assemblies with adjustment means includes CN 106582034 A (“Sun”) and Smith et al. (US 10,421,021). However, Sun and Smith similarly fail to cure the deficiencies noted above. Thus, the prior art fails to anticipate the claims.
Further, the prior art fails to render the claims as obvious. While wheel alignment devices are known in the art, the Examiner finds no obvious reason to combine .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617